UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4256


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONNA GRAVES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:19-cr-00279-MOC-DCK-2)


Submitted: March 22, 2022                                         Decided: April 11, 2022


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Joshua Sabert Lowther, LOWTHER | WALKER LLC, Atlanta, Georgia, for
Appellant. William T. Stetzer, Acting United States Attorney, Charlotte, North Carolina,
Amy E. Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Donna Graves was indicted, along with Elizabeth Williams and Gerald Harrison,

and charged with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and

conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h). The charges

arose out of a scheme to defraud and steal from a senior citizen (“K.T.”) who suffered from

dementia and other physical and mental challenges. For the reasons that follow, we affirm

Graves’ conviction and sentence.

        The evidence presented during the two-day trial, construed in the light most

favorable to the Government, see United States v. Burgos, 94 F.3d 849 (4th Cir. 1996),

established the following. K.T. lived in a small retirement community in Indian Land,

South Carolina. Graves owned a cleaning company, and she and Williams cleaned K.T.’s

home.

        In October 2015, Graves and Williams moved K.T. from her home to a two-story

apartment in an apartment complex in Charlotte, North Carolina. Graves was identified on

the lease as K.T.’s emergency contact, and a credit card in K.T.’s name was used to pay

the rent. Graves later contacted a realtor to list K.T.’s home for sale. Over the course of

the following several months, the three coconspirators defrauded K.T. out of her home and

life savings.

        The jury found Graves guilty of both counts. Graves’ total offense level of 28

included a 12-level increase because the offense caused a loss of greater than $25,000 and

less than $550,000. U.S. Sentencing Guidelines Manual § 2B1.1(b)(1)(G) (2018). Graves

was assigned a two-level increase because the offense involved the unauthorized transfer

                                            2
or use of a means of identification unlawfully to produce or obtain any other means of

identification, USSG § 2B1.1(b)(11)(C), and a two-level increase for abuse of a position

of private trust, USSG § 3B1.1. Based on a criminal history category of I, Graves’ advisory

Sentencing Guidelines range was 78 to 97 months’ imprisonment. The district court

sentenced Graves to 97 months.

       Graves first argues that her sentence is procedurally and substantively unreasonable.

She claims that the district court failed to properly determine the amount of loss specifically

attributable to her and failed to make adequate factual findings to support the adjustments

under USSG § 2B1.1(b)(11) and USSG § 3B1.3.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, and

sufficiently explained the selected sentence. Id. at 49-51.

       “When reviewing whether a district court properly calculated the Guidelines range

we review the district court’s legal conclusions de novo and its factual findings for clear

error.” United States v. Lawing, 703 F.3d 229, 241 (4th Cir. 2012) (internal quotation

marks omitted). In calculating the loss amount for sentencing purposes, the district court

must consider the larger of actual or intended loss. USSG § 2B1.1 cmt. n.3(A). The

commentary defines “intended loss” as “the pecuniary harm that the defendant purposely

                                              3
sought to inflict.” USSG § 2B1.1 cmt. n.3(A)(ii). The loss must have been reasonably

foreseeable, meaning “that the defendant knew or, under the circumstances, reasonably

should have known” that the loss was a potential result of the offense. USSG § 2B1.1 cmt.

n.3(A)(iv). “The [district] court need only make a reasonable estimate of the loss.” USSG

§ 2B1.1 cmt. n.3(C). In cases “involving jointly undertaken criminal activity, a particular

loss may be attributed to a defendant if it results from the conduct of others so long as the

conduct was in furtherance of, and reasonably foreseeable in connection with the criminal

activity.” United States v. Otuya, 720 F.3d 183, 191 (4th Cir. 2013).

       Graves argues that the district court clearly erred in attributing to her the total

amount of loss resulting from the entire fraud scheme without making any particularized

factual findings in this regard. However, the evidence established that Graves hired the

realtor who listed K.T.’s home for sale, and the three coconspirators planned to divide the

proceeds. The district court appropriately counted the listing price of $268,500 as intended

loss. That amount alone was sufficient to apply the 12-level increase under USSG

§ 2B1(b)(1)(G). In addition, Graves was properly held accountable as a member of the

conspiracy for the depletion of K.T.’s bank account and the debt incurred by the

coconspirators on K.T.’s credit cards. Accordingly, we find no error in the district court’s

calculation of loss amount attributable to Graves for sentencing purposes.

       Next, Graves asserts that the district court failed to make adequate factual findings

to support the enhancement applied for the unauthorized transfer or use of a “means of

identification” pursuant to USSG § 2B1.1(b)(11).        Graves specifically withdrew this

objection at sentencing. Therefore, she has waived this issue. See United States v.

                                             4
Duroseau, 26 F.4th 674, 678 n.2 (4th Cir. 2022) (“Waiver is the intentional relinquishment

or abandonment of a known right.”) (citation and internal quotation marks omitted).

       Finally, Graves claims that her sentence is procedurally unreasonable because the

district court erred in applying the two-level enhancement for abuse of a position of private

trust pursuant to USSG § 3B1.3. Graves argues that she was only a “cleaning lady” and

that K.T.’s mental capacity was too diminished for her to trust Graves.

       We “review de novo the district court’s legal conclusion regarding the application

of an abuse-of-trust enhancement.” United States v. Brack, 651 F.3d 388, 392 (4th Cir.

2011). The district court’s accompanying factual findings are reviewed for clear error. Id.

Section 3B1.3 of the Guidelines provides for a two-offense-level increase “[i]f the

defendant abused a position of public or private trust, or used a special skill, in a manner

that significantly facilitated the commission or concealment of the offense.” USSG

§ 3B1.3. Application Note 2 provides examples to which the enhancement applies, such

as “a hospital orderly who exceeds or abuses the authority of his or her position by

obtaining or misusing patient identification information from a patient chart,” and “a

volunteer at a charitable organization who exceeds or abuses the authority of his or her

position by obtaining or misusing identification information from a donor’s file.” USSG

§ 3B1.3 n.2(B). We find no error in the district court’s application of this enhancement.

       Next, Graves claims that the prosecutor’s comments describing Graves as a “puppet

master” and “master manipulator” during opening and closing arguments amounted to

prosecutorial misconduct. To establish prosecutorial misconduct, a defendant bears the

burden of showing “(1) the prosecutor’s remarks or conduct were improper and (2) that

                                             5
such remarks or conduct prejudicially affected [the defendant’s] substantial rights so as to

deprive him of a fair trial.” United States v. Benson, 957 F.3d 218, 234 (4th Cir.) (internal

quotation marks omitted), cert. denied, 141 S. Ct. 934, and cert. denied, 141 S. Ct. 935

(2020). Because no objection was raised below, we review this claim for plain error.

United States v. Webb, 965 F.3d 262, 267 (4th Cir. 2020).

       We conclude that Graves cannot establish error, let alone plain error, because she

fails to show that the Government’s statements had any impact on the jury’s decision. The

Government’s descriptions of Graves aligned with the evidence presented regarding her

role in the conspiracy. Moreover, the evidence of Graves’ guilt was overwhelming.

       Finally, Graves argues that she was denied effective assistance of counsel.

Specifically, Graves contends that her attorney’s failure to strike Juror No. 8 or to object

to the prosecutor’s comments during opening and closing arguments amounted to

ineffective assistance of counsel.

       We do not consider ineffective assistance claims on direct appeal “unless it

conclusively appears from the record that defense counsel did not provide effective

representation.” United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008) (internal

quotation marks omitted). To succeed on an ineffective assistance of counsel claim, a

“defendant must show that counsel’s performance was [constitutionally] deficient” and

“that the deficient performance prejudiced the defense.” Strickland v. Washington, 466

U.S. 668, 687 (1984).     We hold that the record does not conclusively show that trial

counsel provided ineffective assistance and therefore this claim should be raised, if at all,

in a motion under 28 U.S.C. § 2255.

                                             6
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            7